 Case 1:19-mc-00364-UNA Document 1-1 Filed 12/18/19 Page 1 of 6 PageID #: 3




                                       December 17, 2019

Cloudflare, Inc.
c/o Registered Agent Solutions, Inc.
1220 S. Street, Suite 150
Sacramento, CA 95811

               Re: Copyright and Trademark Infringement

Dear Legal Counsel,

        We are intellectual property counsel for the American Petroleum Institute (“API”), the
leading trade association for the petroleum industry in the United States, and perhaps the world.
For decades, API has authored standards for the safety and quality of products in the petroleum
and gas industry. As author, API owns the copyright in these standards and has registered the
copyrights with the U.S. Copyright Office. The copyrighted standards constitute a very valuable
asset to API. Indeed, sales of the API standards to petroleum and gas industry professionals
create considerable income for API. API also owns exclusive rights to its API logos which
appear on the standards and are used in advertising to promote the standards, as well as API’s
other goods and services. The API logos are registered with the U.S. Patent and Trademark
Office (Reg. Nos. 3,285,891 and 1,264,555), and API additionally owns numerous foreign
trademark registrations for the API logos.

        To protect its valuable rights, API objects to unauthorized and confusing uses of its
copyrighted works and its trademarks. An entity doing business at a website located at <e-
standardstore.org> provides over 1,700 PDF versions of API’s standards and other publications.
Further, the <e-standard.org>, <e-stds.org>, and <pdfstandards.org> domain names all redirect
users to the <e-standardstore.org> website. See screenshots attached as Exhibit 1.

       The domain names associated with the <e-standardstore.org> website resolve to the
following IP addresses provided by the application platform delivery service, currently shown as:

                             Domain                       IP Address
                      <e-standardstore.org>                104.26.4.2
                        <e-standard.org>                 104.26.12.243
                           <e-stds.org>                   104.31.76.81
                       <pdfstandards.org>                104.27.130.67

        This company is not an authorized distributor of API’s standards. Despite not being an
authorized distributor, these links display images of API’s logos. This unauthorized use of API’s
logos falsely suggests to consumers that this company is an authorized distributor of API
standards. Additionally, API does not permit sales of its standards in PDF format (or any other

                901 NEW YORK AVENUE, NW | WASHINGTON, DC 20001-4413
                      PHONE: +1 202 408 4000 | FAX: +1 202 408 4400
 Case 1:19-mc-00364-UNA Document 1-1 Filed 12/18/19 Page 2 of 6 PageID #: 4
Cloudflare, Inc.
c/o Registered Agent Solutions, Inc.
December 17, 2019
Page 2 of 2

electronic format) by anyone. Therefore, the sale of downloadable or e-mailed copies of API’s
standards are clearly sales of unauthorized copies or scans of API’s publications. This
unauthorized and confusing use of the API standards and the API logo constitute, among other
things, copyright and trademark infringement under the laws of the United States and other
countries.

       Accordingly, API demands that Cloudflare:

   1. Immediately terminate its services associated with these domain names; and

   2. So that API may take further steps to protect its valuable intellectual property rights,
      provide us with all contact information for the website owners/operators of the <e-
      standardstore.org>, <e-standard.org>, <e-stds.org>, and <pdfstandards.org> domain
      names in your possession, custody, or control, including:

           a. The method(s) of payment used by these registrants to pay for Cloudflare’s
              services, including, without limitation, any credit/debit card number, checking
              account, or PayPal account number used;

           b. The name(s) and contact information associated with those accounts;

           c. The banks or institutions processing payment for these registrants;

           d. Any other identifying information related to payment by these registrants for
              Cloudflare’s services.

       We hereby certify that we: (1) are authorized to act on behalf API; (2) have provided an
e-mail address to contact the undersigned; (3) have identified the infringing materials; (4) have a
good-faith belief that use of the copyrighted and trademarked material described above is not
authorized by the owner, its agent, or the law; and (5) swear, under penalty of perjury, that the
information in this notification is accurate to the best of our knowledge.

       Any correspondence related to this matter may be directed to the undersigned at the email
and address provided above. We thank you for your immediate attention to this serious matter.

                                                     Very truly yours,

                                                     /s/ B. Brett Heavner
                                                     B. Brett Heavner

                                                     Finnegan, Henderson, Farabow, Garrett
                                                      & Dunner, LLP
Case 1:19-mc-00364-UNA Document 1-1 Filed 12/18/19 Page 3 of 6 PageID #: 5




                            Exhibit 1
 Case 1:19-mc-00364-UNA Document 1-1 Filed 12/18/19 Page 4 of 6 PageID #: 6



Screenshots from <e-standardstore.org>

https://www.e-standardstore.org/index.php?main_page=index&cPath=55
Case 1:19-mc-00364-UNA Document 1-1 Filed 12/18/19 Page 5 of 6 PageID #: 7
Case 1:19-mc-00364-UNA Document 1-1 Filed 12/18/19 Page 6 of 6 PageID #: 8
